DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2019/0279447) in view of Boss (US 9,469,195) and Penilla (US 2019/0196851).  All reference is to Ricci unless indicated otherwise.

Regarding Claims 1 and 5 (Currently Amended), Ricci teaches a display method for an in-vehicle display and an in-vehicle terminal device that is able to perform communication with a server device [fig. 2 @228], 
the in-vehicle terminal device [fig. 2 @200] comprising:
an identification information acquisition unit configured to acquire identification information of a user who boards a vehicle [fig. 15 @1524, ¶0366, “In step 1524, the characteristics received from sensors 242 are used to characterize the person. In this way, the received characteristics may be used as an ID”];
a communication unit [fig. 2 @224] configured to transmit the identification information of the user to the server device [¶0367, “Data storage 232 acts as cloud storage that can be used to retrieve information on the settings from other vehicles or from other sources. Thus, the cloud storage 232 allows for permanent and more robust storage of user preferences for the settings of the vehicle 104”] and
receive arrangement information of an in-vehicle display corresponding to the identification information of the user [¶0319, “in vehicles adapted to have a configurable console or a configurable dash or heads-up display, the settings 1224 may also provide for how that heads-up display, dash, or console are configured for this particular user”] transmitted from the server device [¶0367, “In step 1532, the vehicle control system 204 can retrieve the settings in the portion 1224 of the data structure 1204”], 
Ricci does not teach the arrangement information is arrangement information for a plurality of display elements [and a setting unit configured to decide an arrangement of the display elements of the in-vehicle display according to an arrangement criterion based on vehicle type information of the vehicle using the arrangement information of the display elements corresponding to the identification information of the user, wherein the vehicle type information indicates a particular vehicle out of a plurality of vehicles that each have a different shape or size for the in-vehicle display that displays the display elements
Boss teaches the arrangement information [col 1 lines 30-40, “users can likewise set their preferences so that, for example, one driver can set a preference for the speedometer to be in the center of the panel and not show a tachometer, whereas another user of the same vehicle can have the tachometer displayed in the center and the speedometer off to one side”] is arrangement information for a plurality of display elements [fig. 15 @W1-Wn (available display widgets)] and 
a setting unit [fig. 14 @1410] configured to decide [fig. 3] an arrangement [col 7 lines 20-40, “In conjunction with the flowchart of FIG. 3, it is to be understood that each widget that could be displayed in the instrument panel display 200 has an associated priority value that reflects the current priority of that widget relative to every other widget that can be displayed in the instrument panel display 200. That value reflects the current “importance” of the widget as determined by the system, irrespective of where and whether that widget is currently displayed in the instrument panel display vehicle or a user's display preference settings”] of the display elements of the in-vehicle display according to an arrangement criterion based on vehicle type information of the vehicle [construed as the system determined widget priority] using the arrangement information of the display elements corresponding to the identification information of the user [construed as user preferences] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of arranging a set of display widgets according to priority, determining the size and position of each display widget base on a comparison of the user and the system determined priority, as taught by Boss into the in-vehicle terminal device, taught by Ricci, in order to ensure the user chosen configuration does not prevent them from having information they actually should have (Boss: col 1 lines 35-43)
Ricci in view of Boss does not teach the vehicle type information indicates a particular vehicle out of a plurality of vehicles that each have a different shape or size for the in-vehicle display that displays the display elements
Penilla teaches vehicle type information [¶0130, “The vehicle manufacturer 180 may provide a listing of the types of vehicles sold by the manufacturer, and the various years for those vehicles as model types and functionality in each model change over time. In one embodiment, a user can visit the vehicle manufacturer 180 via websites or a cloud service, and select the vehicle to obtain the system component 129. In one embodiment, a particular vehicle type and year of vehicle may make use of more than one system component 129 if the manufacturer provided more than one system component or update”] 
indicates a particular vehicle [fig. 14 @402] out of a plurality of vehicles [fig. 2 @190] that each have a different shape or size [¶0146, “FIG. 7 illustrates how the custom configuration 200 that provides the interface defined by the user is downloaded to the vehicle electronics and the display 162 of the vehicle 160. The display 162, as noted above, is only an example display, and display can be of any size and can include multiple displays. For simplicity, a single display 162 is shown in FIG. 7”] 
for the in-vehicle display that displays the display elements [¶0169, “the system can automatically arrange or move certain applications or components on the display depending on size constraints, or other features that are synchronized with system settings. In operation 310, the user can be provided with tools to enable preview of the user interface and allow for modifications from time to time. The customization can then be saved to the user profile or user account in operation 312. In operation 314, the custom configuration can then be transferred to the UI settings of the vehicle to allow for display, in accordance with the arrangement configuration, selection of applications configuration, and rules enforced by the vehicle manufacturer to enable safety and use of the applications and features”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of providing vehicle specific display configuration information, as taught by Penilla, into the display method for the in-vehicle display and the in-vehicle terminal device, taught by Ricci in view of Boss, in order to use manufacturer safety rules and a user’s preferences to automatically configure a particular vehicle’s display system in a rule based layout that incorporates the driver’s preferences while complying with manufacturer and government safety requirements. 

Regarding Claim 2 (Original), Ricci in view of Boss and Penilla teaches the in-vehicle terminal device according to Claim 1, wherein
the setting unit [Boss: fig. 14 @1410] is configured to set a position [Boss: fig. 3 @314 teaches changing widget position if necessary based on priority] and a size [Boss: fig. 3 @324] of each display element according to a size of the in-vehicle display [Boss: fig. 3 @314].

Regarding Claim 3 (Original), Ricci in view of Boss and Penilla teaches the in-vehicle terminal device according to Claim 1, further comprising 
a reception unit configured to receive an input of the user  [Boss: col 5 lines 8-12, “FIG. 2A illustrates, in simplified form, a representation of one example of a user-reconfigurable instrument panel display 200 configured by its user to contain only the speedometer widget 202, fuel gauge widget 204, odometer widget 206 and radio station widget 208 display elements”] indicating into which of display and non-display any display element of the display elements is brought [Boss: fig. 2A @202, 204, 206, and 208 are brought into display by user preference while fig. 2B @210, 212, 214 (and the remainder of the widgets represented by fig. 15 @W1-Wn and not selected are brought into non-display”] and wherein 
the setting unit [Boss: fig. 14 @1410] prohibits any display element of the display elements from being brought into non-display [Boss: col 7 lines 30-40, “the system uses the values to determine whether and where a given widget should be displayed in the instrument panel display 200, typically based upon comparison with a preset threshold value that determines whether a given widget is displayed or not). Initially, when the vehicle is turned on, the values are set such that the factory, dealer, or user specified widgets are the only ones that satisfy the display threshold requirement and, thus, appear in the instrument panel display 200 (i.e., they have the requisite importance values)”]
Ricci in view of Boss does not teach the factory or dealer set priority values for widgets brought into non-display are greater than the preset threshold
	Before the application was filed it would have been obvious to one of ordinary skill in the art that factory safety or design engineers could determine display widgets must be displayed for safety reasons and assign a factory default priority greater than the preset threshold, thereby overriding the user preference priority and preventing the user from bringing the display elements into non-display.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Boss, Penilla, and Ricci (US 2019/0288916) hereinafter Ricci ‘916. All reference is to Ricci unless indicated otherwise.

Regarding Claim 4  (Original), Ricci in view of Boss and Penilla teaches the in-vehicle terminal device according to Claim 1
Ricci in view of Boss does not teach the in-vehicle display has a driver's seat side region positioned in front of a driver's seat and an assistant driver's seat side region positioned on an assistant driver's seat side from the driver's seat side region; and arrangement change of any of the display elements from the driver's seat side region to the assistant driver's seat side region is restricted
Ricci ‘916 teaches an in-vehicle display [fig. 1B @100, ¶0011, “This configurable dash display may be configured to show different layouts for different zones of a vehicle based on preferences associated with one or more individuals in the different zones] has 
a driver's seat side region positioned in front of a driver's seat [¶0011, “ … one user may be observing driving controls and indicators from one area of the configurable dash display”] and 
an assistant driver's seat side region positioned on an assistant driver's seat side from the driver's seat side region [¶0011, “while another user (or passenger) may be watching a video and/or altering other controls from another area of the display”]; and
arrangement change [¶0011, “In one embodiment of the present disclosure a configurable (or reconfigurable) dash display is described. Specifically, the present disclosure is directed to a dash display that can be arranged to suit the settings of users, passengers, laws, rules, and/or regulations”, ¶0014, “ … The position and/or features of this module/application may be adjusted according to rules and its position may be arranged as desired by the user and/or rules”] of any of the display elements [¶0012, “For instance, a speedometer, tachometer, and/or indication application may be displayed to a first user associated with a first zone, while a radio, media player, clock, and/or GPS application may be displayed to a second user associated with a second zone”] from the driver's seat side region to the assistant driver's seat side region is controlled by display configuration rules 
Ricci in view of Boss and Ricci ‘916 does not teach the display configuration rules restrict removing display elements from the driver’s display area
Before the application was filed it would have been obvious to one of ordinary skill in the art that factory safety or design engineers could determine display widgets must be displayed to a driver for safety reasons and create a configuration rule that required certain display widgets to always be displayed to a driver, thereby restricting the removal of designated display widgets from the drivers display in order to ensure safe vehicle operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694